Title: From Alexander Hamilton to Daniel Jackson, 1 July 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York July 1st. 1799.
          
          I send you the extract of a letter of the 28 of June from the Secretary of War.
          As to the prevention of intercourse between the troops and the sick in the Hospital, in cases where it may be necessary, I can only recommend the usual precautions of Centinels placed at a proper distance, from the Hospital, to prevent communic to be determined by medical advice, with strict orders to permit allow no communication, except by special permission in writing of the Commanding officer or the surgeon, and to report dayly all persons who may have had such communication. of the garrison who may have gone to or come from the Hospital.
          As it may be necessary to lose no time in making the arrangement, I leave it to you to decide whether any and which of the public buildings can be spared from the uses of the garrison for the purposes of the navy as mentioned in the Secretary’s letter and if any to permit them to be used accordingly. The artificers of the garrison will be very properly employed in any of the erections or repairs which may be undertaken & it will be agreeable to me, that other soldiers of the garrison should give whatever aid they can consistently with their situation and duties—
          At the same time I think it proper to observe that I foresee disorder and inconvenience from any blending of the stores for the navy with those of the army. If therefore the circumstances do not admit of a perfect separation in this respect — in distinct buildings or apartments and under distinct superintendences, you will not act definitively but will report to me such data as will enable me to judge—You will confer with communicate with Mr. Higginson and inform me of whatever shall be done. There are several late letters from me of which I have received no acknowlegement from you.
          With great consideration I am Sir Your Obed Ser
          Major Jackson New Port Rhode Island
          
            If not there the Commanding Officer will forward this letter to him—
          
        